Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 12, 2018

                                      No. 04-18-00294-CR

                                  Michael Lemone ROBERTS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 526617
                        The Honorable Susan Skinner, Judge Presiding


                                         ORDER

       On September 12, 2018, we abated this appeal to the trial court to determine whether
appellant is indigent. On September 26, 2018, the trial court clerk filed a supplemental clerk’s
record containing an order of appointment of new appellate counsel. Thereafter, on October 3,
2018, the court reporter filed the reporter’s record. Accordingly, this appeal is reinstated on the
docket of this court. The appellant’s brief is due 30 days from the date of this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court